DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-23 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claim 1 recites analyze a subset of the plurality of detection values and a phase of the plurality of detection values to classify a type or an identity of a distant device, wherein perform a frequency analysis on the plurality of detection values [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
Independent Claim 9 recites analyzing a subset of the plurality of detection values and a phase of the plurality of detection values to classify a type or an identity of a distant device .
Independent Claim 17 recites analyze a subset of the plurality of detection values and a phase of the plurality of detection values to classify a type or an identity of a distant device, wherein perform a frequency analysis on the plurality of detection values [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
In combination with Independent Claims 1, 9, 17, Claim(s) 2-8, 10-16, 18-23 recite(s) wherein a form of the frequency analysis is selected from a group consisting of a digital Fast Fourier transform (FFT), a Laplace transform, a Z-transform and a wavelet transform.  wherein a form of the frequency analysis is selected from a group consisting of a frequency domain transform and a complex analysis.  wherein the complex analysis comprises a complex phase evolution analysis.  wherein the signal evaluation circuit is further structured to perform a transitory signal analysis.  wherein the transitory signal analysis comprises identifying a change in an input signal, and wherein the change is a change in amplitude that exceeds a predetermined value.  wherein the transitory signal analysis comprises identifying a change in an input signal, and wherein the change persists for a predetermined period of time.  wherein the signal evaluation circuit is further structured to predict a future state of the component based, at least in part, upon the subset of the plurality of detection values and the phase of the plurality of detection values, wherein the future state corresponds to at least one state selected from a list consisting of: a specified time, a state of a process, a state of a parameter of interest, a state at peak energy consumption, a state at highest temperature value, a state at maximum noise value, and a state when an aspect of system redundancy is at a lowest point. [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)]. 
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. a data acquisition circuit structured to;; a data analysis circuit utilizing a neural network and structured to; the data analysis circuit makes use of a signal evaluation circuit structured to; with a neural network; Examiner interprets these limitations to merely use generic computer structure/components as a tool to perform an abstract idea);
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (i.e. interpret a plurality of detection values, each of the plurality of detection values corresponding to input received from a detection package, the detection package comprising at least one of a plurality of input sensors, each of the plurality of input sensors operatively coupled to an component of an industrial system; interpret a plurality of detection values, each of the plurality of detection values corresponding to at least one of a plurality of input sensors, each of the plurality of input sensors operatively coupled to a component of an industrial system; Examiner interprets these limitations to merely use generic computer functions (generic data acquisition, transfer, storage, display, output, etc.) to facilitate an abstract idea); or

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. Examiner interprets the additional elements to merely use generic computer structure/components as a tool to perform generic computer functions (generic data acquisition, transfer, storage, display, output, etc.) that are well-understood, routine and conventional activities previously known to the industry.  Please see Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 for evidence.  In addition, please see all cited documents in PTO-892 and IDS).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SHORT ET AL. (US 2014/0079248) (hereinafter “SHORT”) in view of STRACKELJAN ET AL. (US 2002/0013664) (hereinafter “STRACKELJAN”).

With respect to Claim 1, SHORT teaches:
a data acquisition circuit structured to interpret a plurality of detection values, each of the plurality of detection values corresponding to input received from a detection package, the detection package comprising at least one of a plurality of input sensors, each of the plurality of input sensors operatively coupled to an component of an industrial system (See Fig. 1 - #102 INPUT; See Para 0325); and 
a data analysis circuit structured to analyze a subset of the plurality of detection values and a phase of the plurality of detection values (See Para 0073-0083, 0114, 0139-0145, 0158, 0178, 0207, 0332, etc.  Fourier Transform; See Para 0073-0085, 0099, etc.  CSPE; See Para 0207, 0239, 0250, 0253, 0266, 0280, 0303, 0304, etc.  detect changes in…amplitude; See Para 0108, 0130, 0163 etc.  maxima…noise), 
wherein 
the data analysis circuit makes use of a signal evaluation circuit structured to perform a frequency analysis on the plurality of detection values (See Para 0073-0083, 0114, 0139-0145, 0158, 0178, 0207, 0332, etc.  Fourier Transform; See Para 0073-0085, 0099, etc.  CSPE; See Para 0207, 0239, 0250, 0253, 0266, 0280, 0303, 0304, etc.  detect changes in…amplitude; See Para 0108, 0130, 0163 etc.  maxima…noise).
However SHORT is silent to the language of:
a data analysis circuit utilizing a neural network and structured to classify a type or an identity of a distant device.
STRACKELJAN further teaches:
a data analysis circuit utilizing a neural network and structured to classify a type or an identity of a distant device (See Fig. 9A - #908 Neural Network; See Fig. 1 - #110 CLASSIFICATION AND MONITORING SYSTEM).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify SHORT to include a data analysis circuit utilizing a neural network and structured to classify a type or an identity of a distant device.
One of ordinary skill in the art would have been motivated to modify SHORT because it would be beneficial to control and monitor equipment through the use of machine status classification.  

With respect to Claim 2, 11, 18, SHORT teaches:
wherein 
a form of the frequency analysis is selected from a group consisting of a digital Fast Fourier transform (FFT), a Laplace transform, a Z-transform and a wavelet transform (See Para 0073-0083, 0114, 0139-0145, 0158, 0178, 0207, 0332, etc.  Fourier Transform; See Para 0073-0085, 0099, etc.  CSPE; See Para 0207, 0239, 0250, 0253, 0266, 0280, 0303, 0304, etc.  detect changes in…amplitude; See Para 0108, 0130, 0163 etc.  maxima…noise).  

With respect to Claim 3, 12, 19, SHORT teaches:
wherein 
a form of the frequency analysis is selected from a group consisting of a frequency domain transform and a complex analysis (See Para 0073-0083, 0114, 0139-0145, 0158, 0178, 0207, 0332, etc.  Fourier Transform; See Para 0073-0085, 0099, etc.  CSPE; See Para 0207, 0239, 0250, 0253, 0266, 0280, 0303, 0304, etc.  detect changes in…amplitude; See Para 0108, 0130, 0163 etc.  maxima…noise).  

With respect to Claim 4, 13, 20, SHORT teaches:
wherein 
the complex analysis comprises a complex phase evolution analysis (See Para 0073-0083, 0114, 0139-0145, 0158, 0178, 0207, 0332, etc.  Fourier Transform; See Para 0073-0085, 0099, etc.  CSPE; See Para 0207, 0239, 0250, 0253, 0266, 0280, 0303, 0304, etc.  detect changes in…amplitude; See Para 0108, 0130, 0163 etc.  maxima…noise).  

With respect to Claim 5, 14, 21, SHORT teaches:
wherein 
the signal evaluation circuit is further structured to perform a transitory signal analysis (See Para 0073-0083, 0114, 0139-0145, 0158, 0178, 0207, 0332, etc.  Fourier Transform; See Para 0073-0085, 0099, etc.  CSPE; See Para 0207, 0239, 0250, 0253, 0266, 0280, 0303, 0304, etc.  detect changes in…amplitude; See Para 0108, 0130, 0163 etc.  maxima…noise).  

With respect to Claim 6, 15, 22, SHORT teaches:
wherein 
the transitory signal analysis comprises identifying a change in an input signal, and wherein the change is a change in amplitude that exceeds a predetermined value (See Para 0073-0083, 0114, 0139-0145, 0158, 0178, 0207, 0332, etc.  Fourier Transform; See Para 0073-0085, 0099, etc.  CSPE; See Para 0207, 0239, 0250, 0253, 0266, 0280, 0303, 0304, etc.  detect changes in…amplitude; See Para 0108, 0130, 0163 etc.  maxima…noise).  

With respect to Claim 7, 16, 23, SHORT teaches:
wherein 
the transitory signal analysis comprises identifying a change in an input signal, and wherein the change persists for a predetermined period of time (See Para 0073-0083, 0114, 0139-0145, 0158, 0178, 0207, 0332, etc.  Fourier Transform; See Para 0073-0085, 0099, etc.  CSPE; See Para 0207, 0239, 0250, 0253, 0266, 0280, 0303, 0304, etc.  detect changes in…amplitude; See Para 0108, 0130, 0163 etc.  maxima…noise).  

With respect to Claim 8, SHORT teaches:
wherein 
the signal evaluation circuit is further structured to predict a future state of the component based, at least in part, upon the subset of the plurality of detection values and the phase of the plurality of detection values (See Para 0073-0083, 0114, 0139-0145, 0158, 0178, 0207, 0332, etc.  Fourier Transform; See Para 0073-0085, 0099, etc.  CSPE; See Para 0207, 0239, 0250, 0253, 0266, 0280, 0303, 0304, etc.  detect changes in…amplitude; See Para 0108, 0130, 0163 etc.  maxima…noise), 
wherein 
the future state corresponds to at least one state selected from a list consisting of: 
a specified time, a state of a process, a state of a parameter of interest, a state at peak energy consumption, a state at highest temperature value, a state at maximum noise value, and a state when an aspect of system redundancy is at a lowest point (See Para 0073-0083, 0114, 0139-0145, 0158, 0178, 0207, 0332, etc.  Fourier Transform; See Para 0073-0085, 0099, etc.  CSPE; See Para 0207, 0239, 0250, 0253, 0266, 0280, 0303, 0304, etc.  detect changes in…amplitude; See Para 0108, 0130, 0163 etc.  maxima…noise).  

With respect to Claim 9, SHORT teaches:
interpreting a plurality of detection values, each of the plurality of detection values corresponding to input received from a detection package, the detection package comprising at least one of a plurality of input sensors, each of the plurality of input sensors operatively coupled to a component of an industrial system (See Para 0073-0083, 0114, 0139-0145, 0158, 0178, 0207, 0332, etc.  Fourier Transform; See Para 0073-0085, 0099, etc.  CSPE; See Para 0207, 0239, 0250, 0253, 0266, 0280, 0303, 0304, etc.  detect changes in…amplitude; See Para 0108, 0130, 0163 etc.  maxima…noise); and 
analyzing a subset of the plurality of detection values and a phase of the plurality of detection values (See Para 0073-0083, 0114, 0139-0145, 0158, 0178, 0207, 0332, etc.  Fourier Transform; See Para 0073-0085, 0099, etc.  CSPE; See Para 0207, 0239, 0250, 0253, 0266, 0280, 0303, 0304, etc.  detect changes in…amplitude; See Para 0108, 0130, 0163 etc.  maxima…noise).  
However SHORT is silent to the language of:
a data analysis circuit utilizing a neural network and structured to classify a type or an identity of a distant device.
STRACKELJAN further teaches:
utilizing a neural network to classify a type or an identity of a distant device (See Fig. 9A - #908 Neural Network; See Fig. 1 - #110 CLASSIFICATION AND MONITORING SYSTEM).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify SHORT to include utilizing a neural network to classify a type or an identity of a distant device.
One of ordinary skill in the art would have been motivated to modify SHORT because it would be beneficial to control and monitor equipment through the use of machine status classification.

With respect to Claim 17, SHORT teaches:
a data acquisition circuit structured to interpret a plurality of detection values, each of the plurality of detection values corresponding to at least one of a plurality of input sensors, each of the plurality of input sensors operatively coupled to a component of an industrial system (See Para 0073-0083, 0114, 0139-0145, 0158, 0178, 0207, 0332, etc.  Fourier Transform; See Para 0073-0085, 0099, etc.  CSPE; See Para 0207, 0239, 0250, 0253, 0266, 0280, 0303, 0304, etc.  detect changes in…amplitude; See Para 0108, 0130, 0163 etc.  maxima…noise); and 
a data analysis circuit structured to analyze a subset of the plurality of detection values and a phase of the plurality of detection values (See Para 0073-0083, 0114, 0139-0145, 0158, 0178, 0207, 0332, etc.  Fourier Transform; See Para 0073-0085, 0099, etc.  CSPE; See Para 0207, 0239, 0250, 0253, 0266, 0280, 0303, 0304, etc.  detect changes in…amplitude; See Para 0108, 0130, 0163 etc.  maxima…noise), 
wherein 
the data analysis circuit makes use of a signal evaluation circuit structured to perform a frequency analysis on the plurality of detection values (See Para 0073-0083, 0114, 0139-0145, 0158, 0178, 0207, 0332, etc.  Fourier Transform; See Para 0073-0085, 0099, etc.  CSPE; See Para 0207, 0239, 0250, 0253, 0266, 0280, 0303, 0304, etc.  detect changes in…amplitude; See Para 0108, 0130, 0163 etc.  maxima…noise).
However SHORT is silent to the language of:
a data analysis circuit utilizing a neural network and structured to classify a type or an identity of a distant device.
STRACKELJAN further teaches:
a data analysis circuit utilizing a neural network and structured to classify a type or an identity of a distant device (See Fig. 9A - #908 Neural Network; See Fig. 1 - #110 CLASSIFICATION AND MONITORING SYSTEM).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify SHORT to include a data analysis circuit utilizing a neural network and structured to classify a type or an identity of a distant device.
One of ordinary skill in the art would have been motivated to modify SHORT because it would be beneficial to control and monitor equipment through the use of machine status classification.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HSIUNG ET AL. (US 2003/0083756) teaches TEMPORARY EXPANDING INTEGRATED MONITORING NETWORK;
TOKUNAGA (US 2004/0109065) teaches IMAGE SENSING APPARATUS AND CONTROL METHOD THEREOF;
GURU ET AL. (US 2009/0204232) teaches SELF SENSING COMPONENT INTERFACE SYSTEM;
NASLE (US 2009/0083019) teaches SYSTEMS AND METHODS FOR INTUITIVE MODELING OF COMPLEX NETWORKS IN A DIGITAL ENVIRONMENT;
BECHHOEFER ET AL. (US 2012/0065901) teaches DATA ACQUISITION SYSTEM FOR CONDITION-BASED MAINTENANCE;
GARVEY, III ET AL. (US 2014/0324367) teaches SELECTIVE DECIMATION AND ANALYSIS OF OVERSAMPLED DATA;
BALDWIN (US 2014/0067289) teaches INTEGRATED VIBRATION MEASUREMENT AND ANALYSIS SYSTEM;
MATURANA ET AL. (US 2015/0277399) teaches CLOUD-LEVEL CONTROL LOOP TUNING ANALYTICS;
DISCENZO (US 8,615,374) teaches MODULAR, CONFIGURABLE, INTELLIGENT SENSOR SYSTEM;
HSIUNG ET AL. (US 6,853,920) teaches CONTROL FOR AN INDUSTRIAL PROCESS USING ONE OR MORE MULTIDIMENSIONAL VARIABLES;
GIL ET AL (US 2017/0207926) teaches MODBILE SENSOR DATA COLLECTION;
NASLE (US 2016/0196375) teaches SYSTEM AND METHODS FOR INTUITIVE MODELING OF COMPLEX NETWORKS IN DIGITAL ENVIRONMENT;
GIL ET AL. (US 2016/0028605) teaches SYSTEMS AND METHODS INVOLVING MOBILE LINEAR ASSET EFFICIENCY, EXPLORATION, MONITORING AND/OR DISPLAY ASPECTS;
NIEHAUS ET AL. (US 4,852,083) teaches DIGITAL CROSSBAR SWITCH;
BASSETT ET AL. (US 2017/0030349) teaches COMPRESSOR VALVE HEALTH MONITOR;
GIL ET AL. (US 2016/0026729) teaches SYSTEMS AND METHODS INVOLVING MOBILE INDOOR ENERGY EFFICIENCY EXPLORATION, MONITROING AND/OR DISPLAY ASPECTS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272.  The examiner can normally be reached on Mon, Tue, Thu 630am-230pm | Wed 630am-630pm | Fri 630am - 1030am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864